UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-3916 NAME OF REGISTRANT: VANGUARD SPECIALIZED FUNDS ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: JANUARY 31 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD ENERGY FUND ISSUER: ALBERTA ENERGY LTD TICKER: N/A CUSIP: 292505104 MEETING DATE: 4/21/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1.1: Election of Peter A. Dea as a Director ISSUER YES FOR FOR PROPOSAL #1.2: Election of Randall K. Eresman as a ISSUER YES FOR FOR Director PROPOSAL #1.3: Election of Claire S. Farley as a ISSUER YES FOR FOR Director PROPOSAL #1.4: Election of Fred j. Fowler as a ISSUER YES FOR FOR Director PROPOSAL #1.5: Election of Barry W. Harrison as a ISSUER YES FOR FOR Director PROPOSAL #1.6: Election of Suzanne P. Nimocks as a ISSUER YES FOR FOR Director PROPOSAL #1.7: Election of David P. O'Brien as a ISSUER YES FOR FOR Director PROPOSAL #1.8: Election of Jane L. Peverett as a ISSUER YES FOR FOR Director PROPOSAL #1.9: Election of Allan P. Sawin as a ISSUER YES FOR FOR Director PROPOSAL #1.10: Election of Bruce G. Waterman as a ISSUER YES FOR FOR Director PROPOSAL #1.11: Election of Clayton H. Woitas as a ISSUER YES FOR FOR Director PROPOSAL #2: Appointment of PricewaterhouseCoopers ISSUER YES FOR FOR LLP as the Auditors at a remuneration PROPOSAL #3: Amend and Reconfirm the Shareholder ISSUER YES FOR FOR rights plan PROPOSAL #4: Approve to confirm the amendments to By- ISSUER YES FOR FOR law No.1 ISSUER: ANADARKO PETROLEUM CORPORATION TICKER: APC CUSIP: 032511107 MEETING DATE: 5/18/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1A: ELECTION OF DIRECTOR: H. PAULETT ISSUER YES FOR FOR
